Citation Nr: 0928543	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-14 653	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 2001 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The Board notes that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(d), (e) (2008).


FINDING OF FACT

The Veteran's service-connected low back strain is manifested 
by disability tantamount to active forward flexion of 50 
degrees; no incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months have been shown.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
greater, for low back strain have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5237-
5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006, before the AOJ's initial adjudication of the claim, and 
again in December 2008.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The December 2008 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores, supra, at 47.  

While the initial notification did not specifically include 
notice to the Veteran that, to substantiate an increased 
rating claim, he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating the effect that worsening of 
his condition has on his daily life, the Board notes that the 
Veteran was apprised of this in correspondence dated in March 
and December 2008.  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's increased rating claim, the claim was properly re-
adjudicated in May 2009, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
The RO also provided statements of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in April 2006, February 2007, and 
January and March 2009.  38 U.S.C.A. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes.  While only the March 2009 examination considered 
the Veteran's post-service treatment records, each of the 
examinations considered the statements of the appellant, and 
provided the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating question 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran contends that he is entitled to a higher rating 
for his service-connected low back strain. 

The Veteran was afforded a VA examination in April 2006.  He 
reported constant pain with partial disturbance to his rest 
at night.  No orthopedic aids were used.  His gait was 
unobstructed and fluid; specified types of walking were done 
faultlessly.  X-rays showed that the Veteran had thoracic 
spine scoliosis with increased chest kyphosis.  Examination 
revealed diffuse pressure and tapping pain over the entire 
thoracic part of the spinal column.  His range of motion was 
passive flexion to 80 degrees and active flexion to 50 
degrees; passive extension to 20 degrees and active extension 
to 10 degrees; passive lateral flexion to 20 degrees 
bilaterally and active lateral flexion to 10 degrees 
bilaterally; and passive rotation to 20 degrees bilaterally 
and active rotation to 15 degrees bilaterally.  Neurological 
examination showed negative Lasegue-Braggart indicators; no 
sensomotor deficits; and reflexes could be triggered 
identically and in a lively manner on both sides.

The Veteran was afforded a second VA examination in February 
2007.  He reported constant pain of one to two on a scale of 
one to ten (1-2/10), with flare-ups of pain of 8-9/10 
occurring multiple times a day or week, which lasted up to 
one to two hours.  The flare-ups were aggravated mainly by 
picking things up and walking extra long.  They were 
alleviated by lying down.  His reported an occasional 
shooting pain down to either buttock, depending on the side 
that he was stepping down on.  He denied any bowel or bladder 
incontinence.  He had no incapacitating episodes.  No 
limitation of activities of daily living was reported.  The 
occupational impact was reported to be the Veteran's employer 
considering terminating his employment because of his 
apparent inability to perform physical training testing to 
keep his job.  No sick days were reported.  On examination, 
his posture and gait were slightly abnormal with a slight 
antalgic gait favoring his left side.  No assistive devices 
or medical orthotics were used.  There was tenderness and 
mild spasm in the T9-T10 region of the thorax where he had 
mild scoliosis to the left; otherwise no other spasms, but he 
did have tenderness down the spinous processes to the lumbar 
region.  He had flexion to 90 degrees with pain beginning at 
70 degrees; extension to 20 degrees with pain throughout; and 
rotation to 30 degrees bilaterally with pain throughout.  He 
demonstrated heel and toe walking, as well as tandem gait and 
Romberg with minimal difficulties, if any.  On repetitive 
motion, he did have increase in pain, but no decrease in 
motion.  He had good strength, sensation and reflexes 
throughout.  Straight leg raise and slump test were negative 
for any radiating symptoms.  He did have pain at his back, 
but none going down into his legs.  He had negative Waddell 
signs.  

The Veteran was afforded a third VA examination in January 
2009.  He reported stiffness and pain on a daily basis.  The 
pain was aching and rated at 4-5/10 in severity.  It was 
exacerbated with physical activity and relived with rest.  He 
had no functional impairment related to the condition.  On 
examination, his posture and gait were normal.  He did not 
use any assistive devices.  There was tenderness to palpation 
on the midline and right paraspinal lumbar muscles.  There 
was no radiation of pain on movement or muscles spasm.  Range 
of motion was flexion to 90 degrees; extension limited to 10 
degrees by pain; right lateral flexion to 30 degrees; left 
lateral flexion to 25 degrees limited by pain at 25 degrees; 
and rotation to 10 degrees bilaterally limited by pain at 10 
degrees.  Range of motion of the thoracolumbar spine was 
limited by pain.  It was not limited by repetitive use, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner could not determine if there was additional 
limitation in range of motion during flare-ups.  There was no 
intervertebral disc syndrome (IVDS).  Neurological 
examination revealed normal motor function and sensory 
examination.  His reflexes were knee 2+ bilaterally and ankle 
2+ bilaterally.

The Veteran was afforded a fourth VA examination in March 
2009.  His claims file was reviewed.  The examiner noted that 
there were some discrepancies between the examination in 
January 2009 to that day that were not compatible with his x-
ray findings, nor of his history, most notably that he had 
much decreased motion that day.  Also, his pain complaints in 
January 2009 were 4-5/10; that day he reported 6/10.  His 
pain was reported to be achy in nature and aggravated further 
if he walked 300 feet.  He especially reported that if he did 
any twisting and turning while waking, that was painful to a 
flare-up of 8/10.  The Veteran reported that any physical 
activities, standing for an hour, sitting on a chair without 
a back for up to two hours, playing ping-pong, arching his 
back forward, and going up two flights of stairs also caused 
flare-ups.  The pain during flare-ups was reported to be 8/10 
and quite sharp in nature.  They lasted for 20 minutes if he 
sat down.  He denied any incapacitating episodes and 
radiating neurologic symptoms.  Although the Veteran reported 
a limitation of walking to 300 feet because of his back, he 
was observed to walk 100 feet down the hall without any 
limitations or gait abnormalities.  He walked between two 
buildings about one quarter of a mile.  He denied any 
limitations with house or yard work.  He was unemployed and 
attending school full-time.  There were no limits to his 
school work-like activity.  

On examination, his posture and gait were normal.  No 
assistive devices were used or needed.  He did not have any 
spasms per se, but he did move with a jerking type motion in 
all ranges of motion, which was mainly through his upper 
thoracic and not compatible with the pain he described in the 
lower lumbar region.  He reported pain throughout all of the 
ranges of motion, which were flexion to 30 degrees; extension 
to 10 degrees; lateral flexion to 15 degrees bilaterally; and 
rotation to 10 degrees bilaterally.  The examiner noted that 
the Veteran was able to bend forward to grab his shoes, and 
although he did not pull them on with his hands, could reach 
them quite easily, which caused a flexion of greater than 60 
degrees of the lumbar spine.  His strength and muscle tone 
were normal.  Sensory exam was normal.  Reflexes were 3+ in 
the lower extremities.  Toes were downgoing.  Clonus and 
Babinski signs were negative.  Romberg exam was negative as 
well.  Straight leg raise or modified slump test was negative 
for any radicular symptoms.  Except as noted, there was no 
change in active or passive range of motion during repeat 
motion testing; no additional losses of range of motion due 
to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  The examiner found it 
significant to note that there was a difference in the 
Veteran's general movements before and after the focused 
physical examination, such that he did move much more freely, 
which certainly showed a discrepancy with the actual ranges 
of motion.  The examiner opined that it was most likely that 
the Veteran's range of motion was somewhere between those 
described in January 2009 and that day's examination.  
However, the examiner noted that they could not state that 
that day's ranges of motion were truly what the Veteran was 
capable of in light of the lack of spasm in that lumbar 
region and x-ray findings that were negative and the 
subjective variability in presentation.  

Also of record are VA treatment records dated through 
November 2008.  The records show the Veteran's continued 
complaints of back pain and that he had physical therapy for 
the pain.  A record dated in February 2007 reveals that 
despite the Veteran's report of constant, intolerable low 
back pain, he was able to ambulate and perform all 
transitional movements without appreciable dysfunction or 
antalgia.  There was no localized myofascial guarding that 
would accompany an acute process in the thoracolumbar region.  
The Veteran also made multiple references to his desire to 
have expenses paid to him and not to have to continue 
working, which the physical therapist opined called into 
question the Veteran's sincere desire to work toward 
resolution of his complaints.  Another record, also dated in 
February 2007 showed that the Veteran had limited rotation by 
10 to 30 percent.  The rest of his ranges of motion were 
within normal limits.  Light touch was present and equal 
bilaterally in the lower extremities without paresethesias 
currently.  There was no appreciable guarding with deep 
palpation throughout the thoracolumbar spine.  Spring test 
with localized pain with spring at T12 and L1 spinous 
processes and right facets.  The Veteran reported that 
produced pain in that area.  Waddell was positive times 
three.  

A record dated in April 2007 indicates that the Veteran 
requested a handicap sticker, not because of his back pain, 
but because he needed it because parking was difficult at the 
university that he was attending.  The record shows that the 
Veteran did not have any identifiable organic presentation 
that would be consistent with mechanical lower back pain.  
There was no localized hypertonia in the soft tissue to 
indicate normal protective mechanisms.  He presented 
functionally capable of lifting high weight loads repeatedly, 
carrying heavy weights, and demonstrated no antalgia with 
higher level activities such as running other than subjective 
reports of pain, which did not consistently match with 
objective presentation.  The physical therapist opined that 
the Veteran's repeated requests for medical benefits such as 
a handicap parking sticker, which he admitted was for 
convenience and not medical necessity, as well as asking for 
schedule one medications, caused significant doubt that the 
Veteran had a truly organic injury, and brought into question 
ulterior motives to seeking care.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board has found no medical evidence 
warranting a staged rating for this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

A General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new General Rating Formula, a 
10 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is for 
application with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

Here, the evidence shows that the Veteran had active forward 
flexion of the thoracolumbar spine limited to 50 degrees at 
the April 2006 examination, the first VA examination 
scheduled in connection with this claim.  The subsequent VA 
examinations dated in February 2007 and January 2009 did not 
show that the Veteran had limitation of forward flexion of 60 
degrees or less.  However, there were indications that the 
Veteran experienced some additional loss of range of motion 
(flexion) during periods of flare-up.  Thus, resolving doubt 
in his favor, the Board finds that the Veteran's service-
connected low back strain meets the criteria required for a 
20 percent rating.

The Board also finds that the evidence does not show that a 
40 percent rating is warranted at any time during this 
appeal.  The Board acknowledges that the March 2009 
examination indicates that the Veteran's flexion was limited 
to 30 degrees, which would warrant a higher rating.  However, 
the Board does not find the ranges of motion recorded at the 
March 2009 examination to be credible.  This is so in light 
of the examiner reporting that the Veteran was able to 
forward flex more than 60 degrees to bend forward to grab his 
shoes.  Additionally, the examiner noted discrepancies 
between the examination in January 2009 to that day that were 
not compatible with his x-ray findings, nor of his history, 
most notably that he had much decreased motion that day.  
Moreover, the examiner opined it was most likely that the 
Veteran's range of motion was somewhere between those 
described in January 2009 (90 degrees of forward flexion) and 
that day's examination, which would inherently be greater 
than the threshold 30 degrees.  Thus, due to the Veteran's 
apparent lack of cooperation, his true ranges of motion were 
not assessed at the March 2009 examination.  Additionally, VA 
treatment records also cast doubt on the Veteran's 
credibility as noted above, in that the Veteran requested a 
disabled parking permit for convenience of parking and his 
multiple references to his desire to have expenses paid to 
him and not to have to continue working.  The competent 
medical evidence does not show that the Veteran has forward 
flexion of the thoracolumbar spine of 30 degrees or less.  
Further, as the Veteran has been shown to have retained an 
active range of motion of the spine, the assignment of a 40 
percent rating for favorable ankylosis of the entire 
thoracolumbar spine would be inappropriate.

Based on the all of the relevant medical evidence of record, 
the Board finds that the Veteran's lumbar spine disability 
picture more nearly approximates the criteria required for 20 
percent rating and that a 40 percent rating is not warranted 
at any time during the pendency of this appeal.  

Additionally, the Board also finds that the Veteran is not 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Here, at the January 2009 VA examination, no IVDS 
was found.  Moreover, at the February 2007 and March 2009 
examinations, no incapacitating episodes were reported.  
Therefore, the Veteran is not entitled to higher rating (40 
percent rating) under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the lumbar spine 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's lumbar spine 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  38 C.F.R. § 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to a 20 percent rating for low back strain is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


